Title: To Alexander Hamilton from George Clinton, 29 December 1782
From: Clinton, George
To: Hamilton, Alexander


Poughkeepsie [New York] Decr. 29th. 1782
Dear Sir
Before I was honored by your Letter of the 18th. Instant I had received a Line from Colo. Floyd on the same Subject. As my answer to his is forwarded by the present Conveyance I beg leave to refer you to it for Information. I hope it may prove satisfactory and I flatter myself no further Disappointment can take Place. Should I however be mistaken you have only to advise me of it & I will immediately forward the Cash.
Phelps who was delayed on the Road by the late heavy fall of Snow waited on me a few Days since & delivered me your official Dispatches of the 9th Instant. Considering the Disposition heretofore discovered by Congress on the Subject of our Controversy with the Grants, their Resolutions which you enclosed me, tho’ short of what we are justly entitled to, exceed my Expectations & I am not without Hope, if properly improved, may be the Mean of leading to a just and favorable Issue. The Idea of many of the Military being interested in the Independency of Vermont in consequence of their having taken Grants of Lands under them I believe is without foundation. There was a Period when the Disposition of Congress, founded on political Expedience, appeared so favorable to the Independence of that District, as to have induced some Gentlemen of the Army to apply to the usurped Government for Grants: But when it was discovered that they were intriguing with the common Enemy, the more respectable Characters withdrew their Applications and relinquished all kind of Connections with them and even those who did not go so far I immagine conceive themselves as perfectly secure under our late Acts. If however this should not be the Case any Difficulty which may be apprehended from it may be easily obviated; as I am persuaded the Legislature are disposed to every liberal Act that may consist with the Honor of the State and tend to facilitate a Settlement of the Dispute. There was a Time, not long since, when Congress had only to have spoken decisively on the Subject and they would have been obeyed; nor do I believe the Time is yet past if they could be convinced that Congress were in earnest. But if force is necessary to carry their Decision into execution the longer it is delayed the more force it will require. The Misfortune is, tho’ I believe there are but few States that favor their Independence, some members, of those who do, take great Pains to encourage the Revolters in their Opposition by secret assurances that Congress will not direct any coercive Measures against them, and I am not without my Fears that this Conduct will in some Measure defeat the present Resolutions.
I am with great Respect & Esteem Dear Sir Your most Obedt. Servt.
Geo: Clinton
The HonbleAlexander Hamilton Esqr.
